Citation Nr: 0812389	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-28 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.  

2.  Entitlement to service connection for a hip disorder as 
secondary to a left knee injury.  

3.  Entitlement to service connection for a back disorder as 
secondary to a left knee injury.  

4.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982 and has verified active duty for training 
(ACDUTRA) dates in 1982, 1983, and 1985.  

The matter of entitlement to service connection for bilateral 
hearing loss is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to service connection for left 
knee, hip, and back disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in March 2008.  A copy of the transcript 
of that hearing is of record.


FINDING OF FACT

The veteran does not have a current diagnosis of bilateral 
hearing loss.  


CONCLUSION OF LAW

The veteran's claimed current bilateral hearing loss was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an April 
2004 letter to the veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, and statements and testimony from 
the veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006.  

Service Connection - Bilateral Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d) (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The veteran's service treatment records are negative 
for any complaints of or treatment for hearing loss.  The 
veteran underwent audiometric examination at time of 
discharge in October 1982, and his hearing was within normal 
limits.  There is no post-service evidence of diagnoses of or 
treatment for bilateral hearing loss, to include those 
records recorded when the veteran was on ACDUTRA.  The first 
mention that he had hearing loss was when he initially filed 
a claim for compensation benefits in 2003.  This is many 
years after his separation from active duty or even ACDUTRA.  
This extended period between service and the first complaint 
of hearing loss provides highly probative evidence against 
the veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  At the recent hearing in March 2008, 
the veteran testified that he was exposed to acoustic trauma 
during service.  Now, he experienced trouble hearing the 
television and had difficulty hearing when being spoken to 
when, for example, the radio and television were both on.  
However, as pointed out above, there simply is no clinical 
evidence of hearing loss in service or in the post service 
treatment records.  This fact is highly probative against the 
veteran's claim.  

Absent evidence of a current disability, service connection 
for bilateral hearing loss must be denied.  There is no 
competent medical evidence of record that demonstrates the 
presence of hearing loss.  Because no bilateral hearing loss 
has been currently diagnosed in this case, the Board finds 
that service connection for bilateral hearing loss is not 
warranted.

The Board has considered the veteran's claims that he has 
hearing loss related to his service.  However, as a layman, 
the veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The competent evidence of record does not demonstrate that 
the veteran has bilateral hearing loss.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  




REMAND

As to the veteran's claims of service connection for 
residuals of a left knee injury with associated secondary 
disorders of the hip and back, additional evidentiary 
development is necessary.  

Review of the record reflects that the veteran was on ACDUTRA 
in early May 1985 when he was seen for complaints of a left 
knee sprain.  A possible left meniscal tear was noted.  The 
veteran was informed that he should not attempt any prolonged 
walking or standing, and he was to elevate the knee and keep 
it immobilized.  He was also restricted to light duty.  Later 
that month, he was again seen for left knee complaints, to 
include soreness with increased pain.  Tenderness and slight 
swelling was noted.  The examiner's assessment was chronic 
infra patella knee pain.  

Subsequently dated VA records, to include documents dated 
from 2002 through 2004 show complaints associated of the left 
knee.  Magnetic resonance imaging (MRI) in 2003 showed 
maceration/complex tearing involving the medial meniscus and 
peripheral migration, chondromalacia, multiple areas of 
contusion/edema, moderate joint effusion, suprapatellar 
plica, abnormal signal in a portion of Hoffa's fat, possible 
representing Hoffa's disease, and significant osteophyte 
formation at multiple locations.   

The veteran has testified that he continues to experience 
left knee problems.  He also reported that he now suffers 
from hip and back conditions that have resulted from his left 
knee disorder.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

The record reflects that while the veteran failed to show for 
numerous scheduled VA examinations, he has pointed out that 
he was incarcerated at least on one occasion and unable to 
appear.  The record also reflects that he is no longer 
incarcerated.  Under these circumstances, the Board finds 
that the RO should again attempt to arrange for the appellant 
to undergo VA evaluation to obtain medical findings needed to 
resolve the claims on appeal.  The veteran is to be advised 
that failure to report for a scheduled VA examination without 
good cause shown may have adverse effects on his claim.  
38 C.F.R. § 3.655 (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  If the 
appellant fails to report to the scheduled examination, the 
RO should obtain and associated with the claims file a copy 
or copies of the notice or notices of examination sent to the 
appellant by the appropriate VA medical facility.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2007), and any other applicable legal 
precedent.  

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his left knee, hip, or back conditions, 
on appeal.  Any records that are not 
currently included in the clams file 
should be obtained and added to the file.  
With any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the veteran is to be informed 
of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  The AMC RO should schedule the 
veteran for a VA orthopedic examination 
to determine whether current left knee 
disability, if any, is at least as 
likely as not related to the documented 
complaints of left knee problems while 
the veteran was on ACDUTRA in May 1985.  

Additionally, if left knee disability 
is indicated, it should be determined 
if the veteran has hip or back 
conditions, and, if so, whether it is 
at least as likely as not that such 
is/are related to or aggravated by any 
left knee disorder.  

In formulating these medical opinions, 
the examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion(s) is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.  If 
the requested opinions cannot be 
provided without resort to speculation, 
the examiner should so state.  

4.  After the development is completed, 
adjudicate the claim.  If any benefit 
sought is denied, provide the veteran 
and his representative a supplemental 
statement of the case (SSOC) and return 
the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


